ETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.  In addition, the Supplemental Amendment filed 11/02/2021 has been entered.  

RCE;
Claims 1, 13, and 26-29 have been amended, and
Claims 2-12 and 14 have been cancelled.

Supplemental Amendment;
Claims 1, 13, and 26-29 have been amended, 

Claim 30 has been added, and 

Claims 1, 13, and 15-30 are currently pending and have been considered below.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1, 13, and 15-30 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1, 13, and 15-30, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1, 13, and 15-30 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 13, and 15-30 are directed to sending and receiving data to pace the display of content/advertisements.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, 
Independent Claim 1, which is representative of Independent Claims 13 and 26-29, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, which is representative of Independent Claims 13 and 26-29, recites, in part, 
select content for distribution to a terminal device in accordance with a distribution condition set to each piece of content, the content for distribution a first size and having a second size different from the first size, at least a targeting condition indicative of at least one attribute of a distribution destination being set as the distribution condition to the content, wherein the targeting condition is met to select content for distribution when the distribution destination includes the at least one attribute; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
to execute a comparison between an increased gradient value of a display count and an ideal gradient value of the display count of the content selected for distribution to the terminal device, the increased gradient value of the display count being a gradient value from a start of the distribution until a certain time point before an end of a distribution period, the ideal gradient value of the display count being a gradient value obtained based on a distribution period length and a target display count; 
relax or strengthen the distribution condition by increasing or decreasing a count of the attribute of the distribution destination as the targeting condition set to the content such that a distribution frequency of the content is varied according to a result of the comparison, wherein relaxing the distribution condition to increase a display count of the content includes altering the at least one attribute of the targeting condition to expand the number of distribution destinations that include the at least one attribute to thereby increase a number of recipients of the content, and wherein strengthening the distribution condition to decrease a display count of the content includes altering the at least one attribute of the targeting condition to diminish the number of distribution destinations that include the at least one attribute to thereby decrease a number of recipients of the content; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
determine a type of terminal device for which the content has been selected for distribution; (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).  
distribute the content having the first size to the terminal device if the terminal device is determined to be a first type: and (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).  
distribute the content having the second size to the terminal device if the terminal device is determined to be a second type different from the first type.  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea).  
These limitations set forth a concept of sending and receiving data to pace the display of content/advertisements.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 1-3 and their related text and Paragraphs 0325-0327 of the specification (US Patent Application Publication No. 2019/0172090 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of 
Dependent Claims 13, 15-25, and 30 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1, 13, and 15-30 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13, and 15-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (US Patent Application Publication No. 2006/0190328 A1 – Hereinafter Singh-328) and further in view of Singh (US Patent Application Publication No. 2011/0154254 A1 – Hereinafter Singh-254) and further in view of Behr (US Patent Application Publication No. 2008/0262929 A1 – Hereinafter Behr).  
Claim 1:
Singh-328 teaches;
An information processing device comprising: (See at least Figure 1 and its related text and paragraphs 0154 and 0157.)
at least one memory configured to store computer program code: (See at least paragraphs 0154 and 0157.)
at least one processor configured to access said computer program code and operate as instructed by said computer program code, said computer program code including: (See at least paragraphs 0154 and 0157.)
select content for distribution to a terminal device in accordance with a distribution condition set to each piece of content, the content for distribution a first size and having a second size different from the first size, at least a targeting condition indicative of at least one attribute of a distribution destination being set as the distribution condition to the content, wherein the targeting condition is met to select content for distribution when the distribution destination includes the at least one attribute; (See at least Figure 7 and paragraphs 0145, 0158, and 0195 and See at least paragraphs 0135 – 0138 where the optimization is performed to present the ad more if not shown/clicked enough times which is a threshold and at least the paragraphs 0129, 0216, 0240, 0251 where minimum (threshold) bids and threshold number of clicks are discussed.)
to execute a comparison between an increased gradient value of a display count and an ideal gradient value of the display count of the content selected for distribution to the terminal device, the increased gradient value of the display count being a gradient value from a start of the distribution until a certain time point before an end of a distribution period, the ideal gradient value of the display count being a gradient value obtained based on a distribution period length and a target display count; (See at least Figure 7 and paragraphs 0145, 0158, and 0195 and See at least paragraphs 0135 – 0138 where the optimization is performed to present the ad more if not shown/clicked enough times which is a threshold and at least the paragraphs 0129, 0216, 0240, 0251 where minimum (threshold) bids and threshold number of clicks are discussed.)
relax or strengthen the distribution condition by increasing or decreasing a count of the attribute of the distribution destination as the targeting condition set to the content such that a distribution frequency of the content is varied according to a result of the comparison, wherein relaxing the distribution condition to increase a display count of the content includes altering the at least one attribute of the targeting condition to expand the number of distribution destinations that include the at least one attribute to thereby increase a number of recipients of the content, and wherein strengthening the distribution condition to decrease a display count of the content includes altering the at least one attribute of the targeting condition to diminish the number of distribution destinations that include the at least one attribute to thereby decrease a number of recipients of the content. (See at least Figure 7 and paragraphs 0145, 0158, and 0195 and See at least paragraphs 0135 – 0138 where the optimization is performed to present the ad more if not shown/clicked enough times which is a threshold and at least the paragraphs 0129, 0216, 0240, and 0251 where minimum (threshold) bids and threshold number of clicks are discussed.)
Singh-328 teaches distributing content and modifying the increasing/decreeing the reach/field by adjusting the bid price but does not appear to specify increasing/decreeing the reach/field by adjusting the characteristics/attribute to effect the number of potential targets.  
Behr teaches increasing/decreeing the reach/field by adjusting the characteristics/attribute to effect the number of potential targets at least Figure 3 and its related text and paragraph 0028.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Singh-328 by adjusting the characteristics/attribute to effect the number of potential targets content size selection based on the device type as taught by Sing254 in order to manage the targeting group.  
Singh-328 teaches distributing content as discussed above but does not appear to specify the content size selection based on the device type.

It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Singh-328 by using content size selection based on the device type as taught by Behr in order to ensure the content is viewable by the user.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 13:
Claim 13 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claims 15 and 16:
The combination of Singh-328, Singh-254, and Behr teaches all the limitations above, further Singh-328 teaches “relax or strengthen a variable width or a variable count of the distribution condition according to a difference between the 
Claim 17:
The combination of Singh-328, Singh-254, and Behr teaches all the limitations above, further Singh-328 teaches “execute the comparison according to the display count of the content reaching a predetermined stage, and relax or strengthen the distribution condition using a coefficient when an adjustment is determined as necessary from a result of the comparison, the coefficient being obtained using the distribution period length and an elapsed period length” in at least paragraphs 0149, 0150, 0175, 0203, 0215, 0216, 0218, 0220, and 0234 where the campaign is modified on an ongoing basis by modifying the CTR and CPC.
Claims 18 and 19:
The combination of Singh-328, Singh-254, and Behr teaches all the limitations above, further Singh-328 teaches and Behr teaches “set an appearance ratio indicative of a relative probability of being selected for the distribution between the plurality of pieces of content, and relax or strengthen the distribution condition by changing the appearance ratio set to the content” in at least paragraphs 0149, 0150, 0175, 0203, 0215, 0216, 0218, 0220, and 0234 where the campaign is modified on an ongoing basis by modifying the CTR and CPC.
Claims 20 and 21:
The combination of Singh-328, Singh-254, and Behr teaches all the limitations above, further Singh-328 teaches “change the distribution condition for another content such that the distribution frequency of the content as a target for the comparison is varied” in at least paragraphs 0149, 0150, 0175, 0203, 
Claims 22 and 23:
The combination of Singh-328, Singh-254, and Behr teaches all the limitations above, further Singh-328 teaches “acquire information on the terminal device as a distribution destination, and select the content for distribution to the terminal device using the acquired terminal information” in at least paragraphs 0149, 0150, 0175, 0203, 0215, 0216, 0218, 0220, and 0234 where the campaign is modified on an ongoing basis by modifying the CTR and CPC.
Claims 24 and 25:
The combination of Singh-328, Singh-254, and Behr teaches all the limitations above.  Further, Behr teaches the content size selection based on the device type in at least Figure 1 and its related text and paragraph 0062.
The motivation to combine Singh-328, Singh-254, and Behr is the same as disclosed in Claim 1 above and is incorporated herein 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claims 26-29:
Claims 26-29 are rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claim 30:
The combination of Singh-328, Singh-254, and Behr teaches all the limitations above, further Singh-328 teaches “the comparison at every elapse of a unit period in a period from the start of the distribution until the end of the distribution of the content, and relax or strengthen a fixed width or a fixed count of the distribution condition according to a result of the comparison” in at least paragraphs 0149, 0150, 0175, 0203, 0215, 0216, 0218, 0220, and 0234 where the campaign is modified on an ongoing basis by modifying the CTR and CPC.

Response to Arguments

Applicant argues the claims improve the operation of the computer system and during the interview with the examiner, the examiner agreed that if the claimed invention improved the operation of a computer then it could obviate the 011 rejection.  However the applicant points to paragraphs 0287-0294 of the specification that the operation of the computer is improved.   The examiner respectfully disagrees.  Referring to paragraphs 0288 and 0294 applicant’s specification details “avoiding an increase in processing load” and “reducing a processing load”.  This just giving the computer less work and NOT “improving the operation of the computer”.  The rejection still stands.  
 
All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/Michael W Schmucker/
Primary Examiner, Art Unit 3681